DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's election without traverse of Group I invention filed on 11 July 2022 is acknowledged.  
Applicant's species elections of A1, the T-cells identified in step (iii) are additionally CD3 positive and/or CD8 negative; and B1, an additional step between steps (11) and (iii) to block the release of cytokines, filed on 11 July 2022 are acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Upon further consideration, the species election requirement A. (between claims 8 and 10) is withdrawn.
Currently, claims 1-4, 6, 8, 10-14, 17, 18, 21, 22, 27-30 and 32 are pending, and claims 1-4, 6, 8, 10-13 and 32 are under consideration.  Claims 14, 17, 18, 21, 22 and 27-30 are withdrawn from further consideration as being drawn to a non-elected invention/ species. 

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 6/8/2021 is acknowledged and has been considered.  A signed copy is attached hereto.

Priority acknowledgement
This application is a national stage entry (371) of PCT/GB2018/053757 with the international filing date of 12/21/2018, which is acknowledged.  

Rejections under 35 U.S.C. §101:
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 8, 10-13 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature or a natural phenomenon without significantly more for the following reasons: 
The independent claim 1 recites “[A] method of determining the latent tuberculosis (TB) infection status in an individual comprising: (i) providing a sample comprising T-cells; (ii) exposing the sample of (i) to one or more TB antigens; (iii) identifying T-cells in the sample that are CD4 positive and secrete IFN- in response to TB antigens; (iv) identifying those cells of (iii) which are also HLA-DR positive; and optionally (v) calculating the cells identified in (iv) as a percentage of those identified in (iii); wherein the identification of cells in (iv) and/or the percentage of cells calculated in (v) correlates to latent TB infection status of the individual, and wherein steps (iii) and (iv) can be carried out either sequentially or simultaneously”; and the dependent claims 2 and 4 (for example) recite “wherein the latent TB infection status … corresponds to the risk of the latent TB infection progressing to an active TB infection” (claim 2); and “wherein there is a high risk of the latent TB infection progressing to an active TB infection when the percentage calculated … is greater than a cut off 2value” (claim 4).  Thus, the claims are directed to a law of nature or a naturally occurring correlation (judicial exception) since the claimed method of determining the latent TB infection status is based on the correlation between the number of the recited CD4+ IFN-+ HLA-DR+ T cells and the TB infection status; and such a correlation exists in principle apart from any human action.  Additionally, this judicial exception is not integrated into a practical application (guiding a particular therapeutic regimen, for example), as the claims do not include any additional element that is sufficient to amount to significantly more than the judicial exception.  Therefore, claims 1-4, 6, 8, 11-13 and 32 are patent ineligible.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 6 is indefinite for the recitation “wherein the latent TB infection status … corresponds to the amount of time elapsed since the individual was originally infected with TB, optionally wherein the time elapsed since the individual was originally infected with TB is inversely proportional to the percentage value calculated in step (v)” because it is unclear what “optionally …” is meant here; for example, does it indicate that there are other options of interpretation?  The metes and bounds of the claim, therefore, cannot be determined.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 10-13 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rengarajan et al. (WO 2015/171552, 11/12/2015; provided by applicants).  
Rengarajan discloses methods of treating and diagnosing a tuberculosis infection as pulmonary active or latent based on biomarkers expressed on pools of CD4 + cells, wherein the methods comprise the steps of measuring a pool of CD4 IFN- cells for cells that also express CD38, HLA-DR, and/or Ki-67 providing a measurement in a subject diagnosed with tuberculosis; associating an increased measurement of CD4 IFN- cells that also express CD38, HLA-DR, Ki-67, compared to a control, as an indication that the subject has active tuberculosis; and treating the subject with an aggressive tuberculosis treatment; and wherein the increased measurement of CD4 IFN- cells that also express CD38, HLA-DR, Ki-67, compared to a control is a quantification that, greater than 18% of the CD4 IFN- cells also express CD38; greater than 60% of the CD4 IFN- cells also express HLA-DR; and greater than 5% of the CD4 IFN- cells also express Ki-67 (abstract; and page 2, lines 19-30 for example).  Therefore, the reference anticipates claims 1-4, 6 and 8.  Note, the “wherein …” clauses in claims 2-4 and 6 are not considered active method steps; and with respect to the limitation of “wherein the cells identified in step (iii) are additionally CD3 positive and/or CD8 negative” in claim 8, “CD3 positive” represents the inherent properties of CD4+ T cells, as CD3 is a multimeric protein complex, which serves as a T cell co-receptor that associates noncovalently with the T cell receptor (TCR), and is a defining feature of the T cell lineage.  Additionally, Rengarajan teaches a blood based method of identifying and measuring cellular expression of proteins, e.g., CD4, IFN-, CD38, HLA-DR, and/or Ki-67 which utilizes an analytical platform, and the measurements are exemplified utilizing flow cytometry, which is a laser based technique that may be employed in counting, sorting, and detecting cells by suspending particles in a stream of fluid and passing them by an electronic detection apparatus (page 11, lines 8-16, for example); and demonstrates measuring the frequencies of activated Mtb-specific CD4+IFN-+ T cells, and the frequencies of CD38, HLA-DR, or Ki-67 T cells of these CD4+IFN-+ T cells in PBMCs from individuals with LTBI and ATB groups by flow cytometry, wherein the individuals are stimulated with the TB antigens of ESAT6-CFP10 peptides (Figures 1-3, esp. Fig. 2B (HLA-DR+ IFN-+) and Fig. 3 (2nd panel); and page 3, line 18 to page 4, line 5, for example).  Further, Rengarajan teaches the detailed methods, for example: PBMCs were isolated from blood; and the presence of CD4+IFN-+ T cells in PBMCs from both ATB and LTBI groups was assessed by flow cytometry and intracellular cytokine staining (ICS) following stimulation with Mtb-CW antigens and ESAT6 and CFP10 peptide pools; and for ICS, the viability of the lymphocytes was 75% to 95%. PBMCs were each stimulated with CW antigens and ESAT6 and CFP10 peptide pools for 2 hours followed by the addition of Brefeldin A and further incubated for 16 hours; PBMCs were surface stained with appropriate antibodies: CD4 PerCp-Cy5.5 (clone L200), CD8 V500 (clone SK1), HLA-DR PE-Cy7 (clone L243), then permeabilized, and stained intracellularly with appropriate antibodies and fixed with 1% paraformaldehyde before acquisition on an LSR-II system; and flow cytometry data were analyzed (page 17, line 4 to page 18, line 4).  Therefore, the reference also anticipates claims 10-13 and 32.  Note, with respect to “a golgi-inhibitor” in claim 11, Brefeldin A is a golgi-inhibitor (also according to the specification).  

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
7/24/22